DETAILED ACTION
Claims 33-34, 36-37, 40, and 42-45 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 37 (line 1) is objected to because of the following informalities:  “…A system for a demagnetizing a well fluid in a well bore…” should read as “…A system for .  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 33-34, 36-37, 40, and 42-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillon et al. (US Publication 2013/0333872 A1; herein “McMillon”).

In regards to claim 37, McMillon discloses: A system (as disclosed within at least abstract and figure 1) for demagnetizing a well fluid (at least paragraphs [0018, 0062-0065] introduces “…in a magnetic attachment mechanism comprising a plurality of demagnetizers such as the magnetic attachment mechanism 600 in FIG. 6, a portion or all of the demagnetizers may comprise both a temporary magnetic field and a permanent magnetic field”) in a well bore (at least paragraphs [0027-0031, 0062-0065] and figures 6 introduces for the demagnetizing elements, at least 602, 604, to be coupled to the drill string 120 which is operated within the well bore 114, as further shown in figure 1), wherein the system comprises: 
	a) a well fluid circulation system (at least paragraphs [0027-0031] introduces the elements therein to be used to circulate drilling fluid within the system, as shown in at least figure 1) comprising a drilling rig (at least 106) having a pipe (at least 120) connected to a drill string (lower portion of at least 120; at least paragraph [0028] introduces “A wellbore tubular 120 may be lowered into the subterranean formation 102 for a variety of drilling, completion, workover, treatment, and/or production processes throughout the life of the wellbore”) in a well bore (at least 114, as shown in at least figure 1), said pipe conveying a well fluid to said drill string in said well bore (at least paragraphs [0027-0031] introduces the elements therein to be used to circulate drilling fluid within the downhole system, as shown in at least figure 1); 
	b) a demagnetization unit (at least 602, 604, 608, as shown in at least figure 6) coupled (via at least 606) to said pipe (at least 120) in a configuration to demagnetize said well fluid (at least paragraphs [0010, 0062-0065] and figures 1 & 6 introduces for the demagnetizing unit coupled to at least 120 to create a demagnetization field when in its activated mode; Examiner notes that teachings of McMillon introduces that a magnetic field is created between elements 602 which extend into the tubular, in which when the coils 604 actuate, the magnetic field is cancelled/removed; the fluid which passes through the tubular 120 appears structurally commensurate with both the claims and the narrower disclosure of figures 2, 4 & 5 of the instant application, which similarly discloses a degaussing unit/coil, at least 510, adjacent the tubular, at least 520, for purposes of “demagnetizing drilling fluids” as disclosed in at least paragraphs [0020, 0029-0031] of the instant application; furthermore, Examiner respectfully notes that MPEP 2112, section V states “ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT”) before said well fluid is pumped into said drill string (Examiner notes that the limitation is broad in nature, as the particular event of when the pumping occurs is not disclosed; with that being said, Examiner notes that the circulation of the well fluid within the drilling system, as shown in at least figure 1 & further described in at least paragraphs [0027-0029], allows for the claim language to be met, as after the well fluid is initially passed through the demagnetization unit within the wellbore, the then demagnetized well fluid within the drill string is circulated throughout the entirety of the drilling system where it is re-introduced/pumped again, before being pumped within the drill string 120 for purposes of providing constant well/drilling fluid during wellbore drilling operations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-34, 36, 40, 42, and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillon et al. (US Publication 2013/0333872 A1; herein “McMillon”) in view of Arps (US Patent 2,987,822; herein “Arps”).

In regards to claim 33, McMillon discloses: An apparatus (at least 600, as shown in at least figure 6) for demagnetizing a well fluid (at least paragraphs [0010, 0062-0065] and figures 1 & 6 introduces for the demagnetizing unit coupled to at least 120 to create a demagnetization field when in its activated mode; Examiner notes that teachings of McMillon introduces that a magnetic field is created between elements 602 which extend into the tubular, in which when the coils 604 actuate, the magnetic field is cancelled/removed; the fluid which passes through the tubular 120 appears structurally commensurate with both the claims and the narrower disclosure of figures 2, 4 & 5 of the instant application, which similarly discloses a degaussing unit/coil, at least 510, adjacent the tubular, at least 520, for purposes of “demagnetizing drilling fluids” as disclosed in at least paragraphs [0020, 0029-0031] of the instant application; furthermore, Examiner respectfully notes that MPEP 2112, section V states “ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT”), said apparatus comprising: 
	a) a demagnetization unit (at least 602, 604, 608, as shown in at least figure 6); and 
	b) a coupling (at least 606; at least paragraph [0062] introduces “FIG. 6 illustrates a schematic view of an embodiment of a magnetic attachment mechanism 600 located between the wellbore casing 112 and the wellbore tubular 120, while being clamped onto the outer surface of the wellbore tubular 120. The magnetic attachment mechanism 600 may comprise two sides. Suppose, for the purpose of illustration, that each side comprises two pairs of a permanent magnet 602 and an electric coil 604 (may be referred to as magnet-coil pair), and two connectors 606 which may connect a downhole tool 608 to the two magnet-coil pairs”) for installing said demagnetization unit adjacent a pipe (at least 120) on a drilling rig (at least figure 1 introduces an overall depiction comprising the apparatus as shown in at least figure 6; at least paragraph [0027] introduces “…the operating environment comprises a workover and/or drilling rig 106 that is positioned on the earth's surface 104 and extends over and around a wellbore 114 that penetrates a subterranean formation 102 for the purpose of recovering hydrocarbons. The wellbore 114 may be drilled into the subterranean formation 102 using any suitable drilling technique”; at least paragraph [0028] introduces “A wellbore tubular 120 may be lowered into the subterranean formation 102 for a variety of drilling, completion, workover, treatment, and/or production processes throughout the life of the wellbore. It should be understood that the wellbore tubular 120 is equally applicable to any type of wellbore tubular being inserted into a wellbore including, as non-limiting examples, drill pipe, casing, liners, jointed tubing, and/or coiled tubing. In an embodiment, the wellbore tubular 120 may comprise a magnetic material”), wherein said demagnetization unit is configured to neutralize residual magnetism in said well fluid (at least paragraphs [0062-0065] and figures 1 & 6 introduces for the demagnetizing unit to neutralize residual magnetism in said well fluid when in its activated mode) before said well fluid is pumped into a drill string (Examiner notes that the limitation is broad in nature, as the particular event of when the pumping occurs is not disclosed; with that being said, Examiner notes that the circulation of the well fluid within the drilling system, as shown in at least figure 1 & further described in at least paragraphs [0027-0029], allows for the claim language to be met, as after the well fluid is initially passed through the demagnetization unit within the wellbore, the then demagnetized well fluid within the drill string is circulated throughout the entirety of the drilling system where it is re-introduced/pumped again, before being pumped within the drill string 120 for purposes of providing constant well/drilling fluid during wellbore drilling operations).
	However, McMillon appears to be silent in regards to: installing said demagnetization unit adjacent a pipe on a drilling rig between a stand pipe for inflow of a well fluid and a kelly.
	The teachings of Arps introduces a wellbore drilling system comprising of a demagnetizing unit. Arps discloses: installing said demagnetization unit (at least 126, 143; at least column 4, line 40- column 5, line 24 introduces elements 126, 143 to be demagnetizing coils) adjacent a pipe (at least 8, 108) on a drilling rig (as shown in at least figures 1) between (i.e. longitudinally between, in light of the vertical wellbore/firing line) a stand pipe (at least 19) for inflow of a well fluid and a kelly (at least 11; Examiner notes that the detailed depiction of figure 2 introduces for 126, 143 to be circumferential, in light of the cross hatching, about the drill string 8, 108 located vertically below the rotary table 146; with that being said, the overall view of the drill rig, as shown in at least figure 1, introduces for 126, 143 to be partially located between the standpipe and kelly).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McMillon to include the teachings of Arps, by modifying the demagnetizing unit around the drill string taught by McMillon to include for installing said demagnetization unit adjacent the pipe on a drilling rig between a stand pipe for inflow of a well fluid and a kelly taught by Arps in light of obvious choice of placement, as it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, relocating the demagnetizing unit to the surface between at least the standpipe and kelly will allow for the operator to have local physical and functional control of the element, when needed.

In regards to claim 34, McMillon further discloses: wherein said demagnetization unit is a permanent magnet, an electromagnetic demagnetizer, a degausser, or a pulse degausser (at least abstract and paragraphs [0018, 0062-0065] introduces “A magnetic attachment mechanism for use with a downhole tool comprises a plurality of permanent magnets each having a magnetic field, a demagnetizer configured to at least partially cancel one or more magnetic fields in an activated state, an actuator configured to transition the demagnetizer between the activated state and a deactivated state or the deactivated state and the activated state, and at least one downhole tool coupled to the plurality of permanent magnets”).

In regards to claim 36, McMillon further discloses: wherein said demagnetization unit is an electromagnetic demagnetizer, a degausser, or a pulse degausser (at least paragraph [0008] introduces “The demagnetizer may comprise an electric coil configured to form an electromagnet”).


In regards to claim 40, McMillon discloses: A process for obtaining one or more measurements in a well bore (at least paragraphs [0068-0069] introduces using a sensor within the downhole apparatus for downhole measurements), the process comprising: 
	a) installing a demagnetization unit (at least 602, 604, 608, as shown in at least figure 6) on a pipe (at least 120), said demagnetization unit configured to demagnetize a well fluid (at least paragraphs [0010, 0062-0065] and figures 1 & 6 introduces for the demagnetizing unit coupled to at least 120 to create a demagnetization field when in its activated mode; Examiner notes that teachings of McMillon introduces that a magnetic field is created between elements 602 which extend into the tubular, in which when the coils 604 actuate, the magnetic field is cancelled/removed; the fluid which passes through the tubular 120 appears structurally commensurate with both the claims and the narrower disclosure of figures 2, 4 & 5 of the instant application, which similarly discloses a degaussing unit/coil, at least 510, adjacent the tubular, at least 520, for purposes of “demagnetizing drilling fluids” as disclosed in at least paragraphs [0020, 0029-0031] of the instant application; furthermore, Examiner respectfully notes that MPEP 2112, section V states “ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT”) in a well fluid circulation system (at least paragraphs [0027-0031] introduces the elements therein to be used to circulate drilling fluid within the system, as shown in at least figure 1) connected to a well bore (at least 114, as shown in at least figure 1); 
	b) circulating well fluid in said circulation system (at least paragraphs [0027-0031] introduces the elements therein to be used to circulate drilling fluid within the system, as shown in at least figure 1); 
	c) demagnetizing said well fluid wherein said demagnetization unit neutralizes residual magnetism in said well fluid (at least paragraphs [0010, 0062-0065] and figures 1 & 6 introduces for the demagnetizing unit coupled to at least 120 to create a demagnetization field when in its activated mode; Examiner notes that teachings of McMillon introduces that a magnetic field is created between elements 602 which extend into the tubular, in which when the coils 604 actuate, the magnetic field is cancelled/removed; the fluid which passes through the tubular 120 appears structurally commensurate with both the claims and the narrower disclosure of figures 2, 4 & 5 of the instant application, which similarly discloses a degaussing unit/coil, at least 510, adjacent the tubular, at least 520, for purposes of “demagnetizing drilling fluids” as disclosed in at least paragraphs [0020, 0029-0031] of the instant application; furthermore, Examiner respectfully notes that MPEP 2112, section V states “ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT”); and 
	d) obtaining one or more measurements in said well bore using said demagnetized well fluid (Examiner notes that the demagnetized well fluid, which passes through the downhole demagnetizing unit, as shown in at least figure 6, is circulated throughout the system, as shown in at least figure 1; with that being said, in light of the broad claim language of having a downhole sensor coupled to the downhole apparatus for measuring purposes, as disclosed in at least paragraphs [0066-0069], allows for obtaining measurements from the downhole sensor in the well bore indirectly using the already, circulated demagnetized well fluid; at least paragraph [0066] introduces “…sensors may monitor various subterranean parameters including, but not limited to, pressure, temperature, vibration, resistivity, porosity, etc. The downhole tools may provide important information for an operator on the surface of a rig site to make field-development decisions”).
 at a location selected from between a bell nipple and a shaker tank, between a mud pit and a suction tank, between the shaker tank and the suction tank, between the suction tank and a mud pump, between the mud pump and a stand pipe, between the stand pipe and a kelly, or between the kelly and a top drive.
	The teachings of Arps introduces a wellbore drilling system comprising of a demagnetizing unit. Arps discloses: installing a demagnetization unit (at least 126, 143; at least column 4, line 40- column 5, line 24 introduces elements 126, 143 to be demagnetizing coils) on a pipe (at least 8, 108) at a location selected from between a bell nipple and a shaker tank, between a mud pit and a suction tank, between the shaker tank and the suction tank, between the suction tank and a mud pump, between the mud pump and a stand pipe, between (i.e. longitudinally between, in light of the vertical wellbore/firing line) the stand pipe (at least 19) and a kelly (at least 11; Examiner notes that the detailed depiction of figure 2 introduces for 126, 143 to be circumferential, in light of the cross hatching, about the drill string 8, 108 located vertically below the rotary table 146; with that being said, the overall view of the drill rig, as shown in at least figure 1, introduces for 126, 143 to be partially located between the standpipe and kelly), or between the kelly and a top drive.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McMillon to include the teachings of Arps, by modifying the demagnetizing unit around the drill string taught by McMillon to include for installing said demagnetization unit adjacent the pipe on a drilling rig between a stand In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, relocating the demagnetizing unit to the surface between at least the standpipe and kelly will allow for the operator to have local physical and functional control of the element, when needed. 

In regards to claim 42, McMillon further discloses: wherein said demagnetization unit is temporarily installed (Examiner notes that the limitation is broad in nature in light of the instant application’s specification, in which the downhole apparatus allows for all the various intercoupled elements, including the demagnetization unit, to be temporarily installed considering the nature of the assembly).

In regards to claim 44, McMillon further discloses: wherein said demagnetization unit comprises: a) a coil degaussing unit (Examiner respectfully notes that the, in light of the instant application’s broad specification, both the terms “demagnetizing” and “degaussing” effectively function the same prima facie even though the verbiage is different as the instant application’s specification doesn’t distinctly differentiate the two terms; with that being said, at least paragraph [0062] and figure 6 introduces for the demagnetizing/degaussing unit to comprise of an electric coil 604); and b) a coupling (at least 606; at least paragraph [0062] introduces “FIG. 6 illustrates a schematic view of an embodiment of a magnetic attachment mechanism 600 located between the wellbore casing 112 and the wellbore tubular 120, while being clamped onto the outer surface of the wellbore tubular 120. The magnetic attachment mechanism 600 may comprise two sides. Suppose, for the purpose of illustration, that each side comprises two pairs of a permanent magnet 602 and an electric coil 604 (may be referred to as magnet-coil pair), and two connectors 606 which may connect a downhole tool 608 to the two magnet-coil pairs”) for installing said demagnetization unit around a pipe (at least 120, as shown in at least figure 6) in said circulation system (at least paragraphs [0027-0031] introduces the elements therein to be used to circulate drilling fluid within the system, as shown in at least figure 1; at least paragraph [0062] introduces “…FIG. 6 illustrates a schematic view of an embodiment of a magnetic attachment mechanism 600 located between the wellbore casing 112 and the wellbore tubular 120, while being clamped onto the outer surface of the wellbore tubular 120”, as further shown in figure 1).

In regards to claim 45, McMillon further discloses: wherein said demagnetization unit is a permanent magnet, an electromagnetic demagnetizer, a degausser, or a pulse degausser (at least abstract and paragraphs [0018, 0062-0065] introduces “A magnetic attachment mechanism for use with a downhole tool comprises a plurality of permanent magnets each having a magnetic field, a demagnetizer configured to at least partially cancel one or more magnetic fields in an activated state, an actuator configured to transition the demagnetizer between the activated state and a deactivated state or the deactivated state and the activated state, and at least one downhole tool coupled to the plurality of permanent magnets”).


Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillon et al. (US Publication 2013/0333872 A1; herein “McMillon”) in view of Arps (US Patent 2,987,822; herein “Arps”) with the teachings of Castillo et al. (US Publication 2009/0015254 A1; herein “Castillo”).

In regards to claim 43, McMillon discloses operating the demagnetizing unit when a magnetic flux is present in the well fluid (as further taught the claim 40 rejection above).
	However, McMillon in view of Arps appear to be silent in regards to: wherein the demagnetizing unit is operated if the magnetic flux in said well fluid is above 1 Gauss.
	The teachings of Castillo introduce a downhole demagnetizing apparatus. Castillo discloses: wherein the demagnetizing unit is operated if the magnetic flux in said well fluid is above 1 Gauss (at least paragraphs [0042 & 0044] introduces “if an NMR tool generates a magnetic field of 2000 Gauss having a particular spatial distribution, the demagnetizing sub of the present disclosure generates a demagnetizing field of 2000 Gauss having a similar spatial distribution”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McMillon in view of Arps to include the teachings of Castillo, by modifying the demagnetizing unit taught by McMillon in view of Arps to (at least paragraph [0005]).

Allowable Subject Matter
Claims 35, 41 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 38-39 allowed.

Claim 38 introduces the novel functional limitation, which recites “…said processor configured to initiate said degaussing unit to degauss said inflowing drilling fluid if a measured magnetic flux is above a threshold value and thereby neutralize residual magnetism in said inflowing drilling fluid…”. The prior art of record, either singularly or in combination thereof, does not teach, nor make it obvious to teach the said novel functional limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NEEL GIRISH PATEL/Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676